DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1-5, 7, 9-17, and 19-20 are objected to because of the following informalities:  
Claim 1 and 13: the clause “through the data center” should be amended to recite “through a data center” in order to establish antecedent basis for the data center.
Claim 13: the clause "coupled to the blower" should be amended to recite "coupled to a blower" in order to establish antecedent basis for the blower.  
Claims 4, 5, 16, and 17: the clause “the airflow” should be amended to recite “an airflow” in order to establish antecedent basis for the airflow.
Claim 17: the clause “the inner tube” should be amended to recite “an inner tube” in order to establish antecedent basis for the inner tube.
Claims 3, 5, 7, 15, and 17: the clause “thermal-polarizing pipe” should be amended to recite “thermal-polarization pipe” in order to maintain antecedent basis with the thermal-polarization pipe recite in claims 3, 5, 7, 15, and 17.
Claims 4-5 and 16-17: the clause “the airflow” should be amended to recite “the air” in order to maintain antecedent basis with the air previously recited in claims 1 and 13.
Claims 1-2, 9-14, and 19-20: the clause “to supply air” in claims 1, 10, 13, and 20, “to cool air” in claims 2 and 14, “to disperse air” in claims 9 and 19, “supplied with air” in claim 11, “volume of air” in claim 12, and “recirculating air” in claim 20 should be amended to recite “to supply the air”, “to cool the air”, “to disperse the air”, “supplied with the air”, “volume of the air”, and “recirculating the air” respectively.

Claim 11 Ln.2: it is believed that Applicant is using the term “bypass hose” to mean the inlet holes of the manifold, while the accepted meaning of “bypass hose” is a tube/pipe/hose that creates a secondary channel/passageway from a primary tube/pipe/hose. In other words Applicant uses the term “bypass hose” in a way that is inconsistent with the accepted meaning of the term, and Applicant’s specification fails to clearly redefine the claim term so as to put one reasonably skill in the art on notice that Applicant intended to redefine the clam term. See Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999).
Claim 12: “downstream of the nitrogen generator configured to equalize” should be amended to recite “downstream of the nitrogen generator --and-- configured to equalize” for grammatical reasons.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person 

Claims 2-3, 7-8, 14-15, and 17-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims 2 and 14 contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 2 and 14 and 120 in Fig.3: the clause "thermal-polarization membrane" is not described by the specification in a way as to convey possession of the claimed invention because it is unclear how the membrane works (i.e., the specification fails to adequately describe how the membrane functions so that one of ordinary skill in the art can understand the intended scope). The disclosure does not mention which materials are suitable to be used for the membrane and if they are limited to plastics (polymers), which salts can be used, the structure of the membrane - can it be a porous membrane where the salt is loaded in the pores or some other configuration, and how the membrane is saturated with water in order to drive/control the evaporative cooling. Furthermore, the term “thermal-polarization membrane” does not appear to be a term of art that one of ordinary skill before the effective filing date of the claimed invention would have readily understood, and thus rendering it difficult to ascertain as to what Applicant actually possessed at the time of filing.
Claims 3, 7-8, 15, and 17-19 are rejected for inheriting the deficiencies of claims 2 and 14 above.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 2-3, 7-8, 14-15, and 17-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite due to the limitation “thermal-polarization membrane”. As noted in the 112(a) rejection above, Applicant’s originally filed specification does not provide an adequate description as to what Applicant possessed (i.e., the metes and bounds) with regards to the “thermal-polarization pipe” at the time of filing.  Therefore, the intended scope of the limitation “thermal-polarization membrane” cannot be readily understood by one of ordinary skill in the art, and thus rendering the limitation indefinite. The thermal-polarization membrane is being interpreted as a porous membrane that improves cooling.
Claims 3, 7-8, 15, and 17-19 are rejected for inheriting the deficiencies of claims 2 and 14.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 1-2, 9-11, 13-14, and 20, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Kundapur (US 2008/0239659) in view of Nigsch et al. (US Patent 5,250,091).
	Regarding claim 1, Kundapur discloses (Fig.1-2) a data center cooling system (cooling system of 100, the rack 100 will provide data cooling for the data center [0002] just as shown in Fig.1 of Applicant’s figures) comprising: a plurality of conduits (114 and 132) configured to recirculate air (abstract) through the data center (the room described in [0002]); an air handler (122) in fluid communication with the plurality of conduits (Fluid Communication: Par.0011); a blower (blower of 122, Par.0009) coupled to the air handler; a pipe (130) coupled to the blower, wherein the blower is configured to supply air through the pipe (Blower Supplying Air via Pipe: Par.0011); and at least one pressure box (102, 104, 106) coupled to the pipe (Coupling: Par.0011), wherein the at least one pressure box is configured to house electronics ([0011]: data processing systems are configured to house electronics).
Kundapur fails to explicitly teach a thermal-polarization pipe.
However, Nigsch discloses (Figs.1(a)-1(c)) a thermal-polarization pipe (3).
Although the Nigsch reference is not within the same field of endeavor as the Kundapur reference, the Nigsch reference still qualifies as analogous art because the reference is drawn to an improved cooling system that utilizes a gas as a coolant that flows through a tube to achieve the improved cooling, which is reasonably pertinent to the same problem as Applicants’ invention.  In other words, because the Nigsch reference is reasonably pertinent to the problem as Applicants’ invention, the Nigsch reference still qualifies as prior art and can be combined with the Kundapur reference. See MPEP 2141.01(a).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize Nigsch to modify Kundapur such that the pipe that is coupled to both the 
Regarding claim 2, Kundapur fails to explicitly teach the thermal-polarization pipe comprises an inner tube, an outer tube surrounding the inner tube and forming an annular cavity between the inner and outer tubes, and a thermal-polarization membrane carried by an outer surface of the inner tube configured to cool air flowing through the inner tube.
However, Nigsch further teaches the thermal-polarization pipe comprises an inner tube (1)(Col.4 Lns.55-58: "said duct being arranged within said cooling liquid space and having an interior surface formed by a hydrophilic fine - pored membrane"), an outer tube (9) surrounding the inner tube and forming an annular cavity (cavity where 11 and 13 are contained) between the inner and outer tubes, and a thermal-polarization membrane (7) carried by an outer surface (outer surface of 1) of the inner tube configured to cool air flowing through the inner tube (7 is cooled by 11 and 13 due to thermal conduction which will cool the fluid flowing through 1, Col.2, Lns.24-34). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize Nigsch to further modify Kundapur in view of Nigsch such that the thermal-polarization pipe includes an inner tube, an outer tube, and a thermal-polarization membrane in order to cool the thermal-polarization membrane surrounding the inner tube (Col.2, Lns.24-34) resulting in the air passing through the inner tube to be cooled by the membrane which improves the overall cooling capabilities of the air in the data center cooling system.
Regarding claim 9, Kundapur teaches the at least one pressure box having an air tube (116 and 118) passing through the at least one pressure box and configured to disperse air therein (116 and 118 pass through and disperse air into 102, 104, and 106).
Regarding claim 10, Kundapur teaches a manifold (112) in fluid communication with the plurality of conduits and configured to supply air to the plurality of pressure boxes (112 is in fluid communication with 114 and 132 and supplies air to 102, 104, and 106).
Regarding claim 11, Kundapur teaches a bypass hose (202 and 140) configured to selectively control which pressure boxes of the plurality of pressure boxes are supplied with air via the manifold (202 allows air to enter the plurality of pressure boxes and 140 stops air from entering the plurality of pressure boxes).
Regarding claim 13, discloses Kundapur discloses (Fig.1-2) a data center cooling system (cooling system of 100, the rack 100 will provide data cooling for the data center [0002] just as shown in Fig.1 of Applicant’s figures) comprising: a plurality of conduits (114 and 132) configured to recirculate air (abstract) through the data center (the room described in ([0002]); an air handler (122) in fluid communication with the plurality of conduits (Fluid Communication: Par.0011); a pipe (130) coupled to the blower (blower of 122, Par.0009), wherein the blower is configured to supply air through the pipe (Blower Supplying Air via Pipe: Par.0011); at least one pressure box (102, 104, 106) coupled to the pipe (Coupling: Par.0011), wherein the at least one pressure box is configured to house electronics ([0011]: data processing systems are configured to house electronics).
Kundapur fails to explicitly teach a thermal-polarization pipe.
However, Nigsch discloses (Figs.1(a)-1(c)) a thermal-polarization pipe (3).
Although the Nigsch reference is not within the same field of endeavor as the Kundapur reference, the Nigsch reference still qualifies as analogous art because the reference is drawn to an improved cooling system that utilizes a gas as a coolant that flows through a tube to achieve the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize Nigsch to modify Kundapur such that the pipe that is coupled to both the blower and the at least one pressure box is a thermal-polarization pipe, as claimed, in order to increase the cooling capabilities of the pipe by further ensuring that only gas passes through the pipe to the at least one pressure box which is configured to house electronics in the event where a liquid enters the pipe in which the pipe separates the liquid from the gas thus only passing the gas through the pipe (Col.3, Lns.36-46).
Regarding claim 14, Kundapur fails to explicitly teach the thermal-polarization pipe comprises a thermal-polarization membrane configured to cool air flowing through.
However, Nigsch further teaches the thermal-polarization pipe comprises a thermal-polarization membrane (7) configured to cool air flowing through (7 is cooled by cooling space 11 and separation water space 13 due to thermal conduction which will cool the fluid flowing through the inner pipe 1, Col.2, Lns.24-34). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize Nigsch to further modify Kundapur in view of Nigsch such that the thermal-polarization pipe includes a thermal-polarization membrane in order to cool the thermal-polarization membrane surrounding the inner tube (Col.2, Lns.24-34) resulting in the air passing through the inner tube to be cooled by the membrane which improves the overall cooling capabilities of the air in the data center cooling system.
Regarding claim 20, Kundapur discloses (Fig.1-2) a method of cooling (cooling system of 100, the rack 100 will provide data cooling for the data center [0002] just as shown in Fig.1 of Applicant’s figures) a data center (the room described in [0002]) having a plurality of conduits (114 and 132) configured to recirculate air (abstract) through the data center, an air handler (122) in fluid communication with the plurality of conduits (Fluid Communication: Par.0011), a blower (blower of 122, Par.0009) coupled to the air handler, a pipe (130) coupled to the blower, wherein the blower is configured to supply air through the pipe (Blower Supplying Air via Pipe: Par.0011); and at least one pressure box (102, 104, 106) coupled to the pipe (Coupling Par.0011), wherein the at least one pressure box is configured to house electronics ([0011]: data processing systems are configured to house electronics), the method comprising: recirculating air from the at least one pressure box through the pipe and back to the at least one pressure box to cool the electronics (air recirculates from 102, 104, and 106 out through 124 and back in through 122 which flows to 130 and back to 102, 104, and 106 to cool the data processing systems’ electronics).
Kundapur fails to explicitly teach a thermal-polarization pipe.
However, Nigsch discloses (Figs.1(a)-1(c)) a thermal-polarization pipe (3).
Although the Nigsch reference is not within the same field of endeavor as the Kundapur reference, the Nigsch reference still qualifies as analogous art because the reference is drawn to an improved cooling system that utilizes a gas as a coolant that flows through a tube to achieve the improved cooling, which is identical/reasonably pertinent to the same problem as Applicants’ invention.  In other words, because the Nigsch reference is reasonably pertinent to the problem of Applicants’ invention, the Nigsch reference still qualifies as prior art and can be combined with the Kundapur reference. See MPEP 2141.01(a).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize Nigsch to modify Kundapur such that the pipe that is coupled to both the 
 Examiner’s Note: regarding method claim 20, since there are no specific method steps being claimed, just a general process of using the device (i.e., recirculating, providing each element, forming, joining, inserting, connecting, etc.), the fact that the structure of the device of the present invention is obvious over Kundapur in view of Nigsch, means that the general method for providing such a structure is also obvious in view of the same references. The method steps recited in the claims are obviously necessitated by the structure of the device of Kundapur in view of Nigsch. 
Claim 3, 7-8, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kundapur (US 2008/0239659) and Nigsch et al. (US Patent 5,250,091) as applied to claims 2 and 14 above, and further in view of Ishinabe (US 2018/0098464).
Regarding claim 3, Kundapur in view of Nigsch fail to explicitly teach the thermal-polarizing pipe having a temperature controlled coil around the outer tube of the thermal-polarization pipe.
However, Ishinabe discloses (Fig.1) the pipe (21a, 22a, 23a, and 25a) having a temperature controlled coil (25a is a cooling coil) around the outer tube (23a) of the pipe.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize Ishinabe to modify Kundapur in view of Nigsch such that the thermal-polarization pipe of modified Kundapur has a temperature controlled coil around the outer tube in order to improve the overall cooling capabilities of the data center cooling system because the cooling coils will further ensure the cooling medium is colder in order to cool the electronic components.
Regarding claim 7, Kundapur in view of Nigsch fails to explicitly teach a chill box having air conditioning equipment and housing the thermal-polarizing pipe.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize Ishinabe to further modify Kundapur in view of Nigsch and Ishinabe such that the thermal-polarizing pipe of modified Kundapur is housed within a chill box having air conditioning equipment in order to house the air conditioning equipment nearby the thermal-polarization pipe to directly supply the temperature controlled coil with refrigerant which will cool the air around it (Par.0053) without decreasing cooling efficiency by needing to transport the refrigerant from a further away location thus allowing for increased cooling performance.
Regarding claim 8, Kundapur in view of Nigsch fails to explicitly teach the air conditioning equipment is in fluid communication with the temperature controlled coil.
However, Ishinabe further teaches the air conditioning equipment is in fluid communication with the temperature controlled coil (13 is in fluid communication with 25a, Par.0053 and 0056).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize Ishinabe to further modify Kundapur in view of Nigsch and Ishinabe such that air conditioning equipment is in fluid communication with the temperature controlled coil in order to directly supply the temperature controlled coil with refrigerant which will cool the air around it (Par.0053) allowing for increased cooling performance.
Regarding claim 15, Kundapur in view of Nigsch fail to explicitly teach the thermal-polarizing pipe having a temperature controlled coil around an exterior surface of the thermal-polarization pipe.
However, Ishinabe discloses (Fig.1) the pipe (21a, 22a, 23a, and 25a) having a temperature controlled coil (25a is a cooling coil) around an exterior surface (exterior surface of 23a) of the pipe.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize Ishinabe to modify Kundapur in view of Nigsch such that the thermal-.
Claims 4, 12, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kundapur (US 2008/0239659) and Nigsch et al. (US Patent 5,250,091) as applied to claims 1 and 13 above, and further in view of Totani (US Patent 10,306,809).
Regarding claim 4, Kundapur teaches the data center in fluid communication with the air handler.
Kundapur in view of Nigsch fail to explicitly teach a nitrogen generator configured to adjust a nitrogen concentration of the airflow.
However, Totani discloses (Fig.1A) a nitrogen generator (110, Col.3, Lns.55-61) configured to adjust a nitrogen concentration (nitrogen generated from 110) of the airflow (airflow in 112).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize Totani to modify Kundapur in view of Nigsch such that a nitrogen generator is placed in the data center room of Kundapur in order to provide an additional source of cooling gas to increase the cooling capabilities of the data center cooling system (Nitrogen generator in a room: Col.7, Lns.14-19).
Regarding claim 12, Kundapur in view of Totani further teaches a storage box (Kundapur: 124) configured to equalize a volume of air (Kundapur: volume of air flowing through the conduits) flowing through the plurality of conduits (Kundapur: 124 extracts air which equalizes the volume of air after being forced in from 122).
However, Kundapur does not teach a storage box downstream of the nitrogen generator.
However, as noted in claim 4, Totani teaches the nitrogen generator (110, Col.3, Lns.55-61).
It would have been obvious to further modify the device of modified Kundapur such that when the nitrogen generator is placed in the data center of modified Kundapur, the storage box is placed 
Regarding claim 16, Kundapur teaches the data center in fluid communication with the air handler.
Kundapur in view of Nigsch fail to explicitly teach a nitrogen generator configured to adjust a nitrogen concentration of the airflow.
However, Totani discloses (Fig.1A) a nitrogen generator (110, Col.3, Lns.55-61) configured to adjust a nitrogen concentration (nitrogen generated from 110) of the airflow (airflow in 112).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize Totani to modify Kundapur in view of Nigsch such that a nitrogen generator is placed in the data center room of Kundapur in order to provide an additional source of cooling gas to increase the cooling capabilities of the data center cooling system (Nitrogen generator in a room: Col.7, Lns.14-19).
Claim 5 are rejected under 35 U.S.C. 103 as being unpatentable over Kundapur (US 2008/0239659) and Nigsch et al. (US Patent 5,250,091) as applied to claim 1 above, and further in view of Yoshida et al. (US 2019/0107341) (of record, cited in the IDS).
Regarding claim 5, Kundapur in view of Nigsch fail to explicitly teach the inner tube of the thermal-polarizing pipe having a mixer disposed therein to slow a velocity of the airflow.
However, Yoshida discloses (Figs.5-6) the inner tube (63) of the pipe (61) having a mixer (64) disposed therein to slow a velocity of the airflow (velocity of gaseous cooling medium in 63 is slowed because the period of 64 is longer than the period of 63, Par.0083).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize Yoshida to modify Kundapur in view of Nigsch such that a mixer is disposed in the thermal-polarization pipe in order to stir the air flowing through the inner pipe causing a greater amount of the air to come into thermal contact with the wall of the inner pipe therefore .
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kundapur (US 2008/0239659) and Nigsch et al. (US Patent 5,250,091) as applied to claim 1 above, and further in view of Kim et al. (US 2021/0190083).
Regarding claim 6, Kundapur in view of Nigsch fails to explicitly teach an air ionizer in fluid communication with the air handler.
However, Kim discloses (Figs.4-5) an air ionizer (179) in fluid communication with the air handler (150 and 130, 179 is in fluid communication with 150 and 130 because it is installed in 150 and removed floating microorganisms from the suctioned air from 130).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize Kim to modify Kundapur in view of Nigsch such that an air ionizer is in fluid communication with the air handler in order to sterilize the air by removing floating microorganisms from the air (Par.0111-0112) thus improving cooling efficiency and the operating life of the system.
Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kundapur (US 2008/0239659), Nigsch et al. (US Patent 5,250,091), and Ishinabe (US 2018/0098464) as applied to claim 15 above, and further in view of Yoshida et al. (US 2019/0107341) (of record, cited in the IDS).
Regarding claim 17, Kundapur in view of Nigsch fail to explicitly teach the inner tube of the thermal-polarizing pipe having a mixer disposed therein to slow a velocity of the airflow.
However, Yoshida discloses (Figs.5-6) the inner tube (63) of the pipe (61) having a mixer (64) disposed therein to slow a velocity of the airflow (velocity of gaseous cooling medium in 63 is slowed because the period of 64 is longer than the period of 63, Par.0083).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize Yoshida to modify Kundapur in view of Nigsch and Ishinabe such that a mixer is disposed in the thermal-polarization pipe in order to stir the air flowing through the inner pipe 
Regarding claim 18, Kundapur in view of Nigsch fails to explicitly teach the air conditioning equipment is in fluid communication with the temperature controlled coil.
However, Ishinabe further teaches air conditioning equipment (13 and 14) in fluid communication with the temperature controlled coil (13 is in fluid communication with 25a, Par.0053 and 0056).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize Ishinabe to further modify Kundapur in view of Nigsch, Ishinabe, and Yoshida such that air conditioning equipment is in fluid communication with the temperature controlled coil in order to directly supply the temperature controlled coil with refrigerant which will cool the air around it (Par.0053) allowing for increased cooling performance.
Regarding claim 19, Kundapur teaches the at least one pressure box having an air tube (116 and 118) passing through the at least one pressure box and configured to disperse air therein (116 and 118 pass through and disperse air into 102, 104, and 106).

See next page→
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Bean, JR. (US 2021/0212237) discloses an information technology equipment cooling system and related methods;
Schmidt et al. (US 2020/0107474) discloses an air barrier systems for data center zone containment;

Chapel et al. (US 2017/0164525) discloses an air-based cooling for data center rack;
Martini (US 2015/0036293) discloses an energy saving system and method for cooling computer data center and telecom equipment;
Fujita et al. (US 2014/0374929) discloses a humidity control module and humidity control apparatus;
Inaba et al. (US 2013/0333414) discloses a system for cooling electronic device; and
Burban et al. (US 2008/0072754) discloses a membrane module.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER RYAN HORTON whose telephone number is (571)272-3462. The examiner can normally be reached Monday - Friday 7:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on (571) 272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/A.R.H./               Examiner, Art Unit 2835                                                                                                                                                                                         
/STEPHEN S SUL/               Primary Examiner, Art Unit 2835